Slip Op. 13 - 64

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                                      :
CATFISH FARMERS OF AMERICA, et al.,                   :
                                                      :
                            Plaintiffs,               :
                                                      :
                       v.                             : Before: R. Kenton Musgrave, Senior Judge
                                                      :
UNITED STATES,                                        : Court No. 11-00110
                                                      :
                            Defendant.                :
                                                      :
                                                      :

                                     OPINION AND ORDER

[Remanding sixth antidumping new shipper review for reconsideration of certain aspects.]

                                                                                Dated: May 23, 2013

       Valerie A. Slater, Jarrod M. Goldfeder, Natalya D. Dobrowolsky, and Nicole M. D’Avanzo,
Akin, Gump, Strauss, Hauer & Feld, LLP, of Washington DC, for the plaintiffs.

        Ryan Majerus, Attorney, Commercial Litigation Branch, Civil Division, U.S. Department
of Justice, of Washington DC, argued for the defendant. On the brief were Stuart F. Delery, Acting
Assistant Attorney General, Jeanne E. Davidson, Director, Franklin E. White, Jr., Assistant Director,
and Courtney S. McNamara, Attorney. Of Counsel was David W. Richardson, Office of the Chief
Counsel for Import Administration, U.S. Department of Commerce.


               Musgrave, Senior Judge: This action was brought to contest certain new shipper

review aspects of Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Final Results

of the Sixth Antidumping Duty Administrative Review and Sixth New Shipper Review, 76 Fed. Reg.

15941 (Mar. 22, 2011), PDoc 246, as administered by the International Trade Administration of the

United States Department of Commerce (“Commerce”). This opinion follows slip opinion 13-63,

issued earlier this date, and presumes familiarity with that decision’s discussion of the issues raised
Court No. 11-00110                                                                            Page 2


in the companion matter, Court No. 11-00109. Jurisdiction is here likewise proper pursuant to 19

U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c), and, as in Court No. 11-00109, the plaintiffs

have interposed a motion for judgment on the administrative record, which has now been fully

briefed and argued.

               The plaintiffs’ respondent-specific challenge, and the papers in support and

opposition, concern Vietnamese respondent CUU Long Fish Joint Stock Company (which has not

intervened here) instead of Vinh Hoan Corporation, but the general claims and arguments raised

herein are identical in substance to those raised in Court No. 11-00109, and the reasoning of slip

opinion 13-63 readily applies; Now, therefore, the matter shall be, and hereby is, remanded to

Commerce for further proceedings consistent with that opinion.

               In the interests of judicial economy, commentary on the results of remand for Court

No. 11-00109 filed in that case shall as well be deemed to address the pertinent issues of this Court

No. 11-00110, unless the parties deem it necessary to provide separate commentary on those results

as they specifically concern this Court No. 11-00110, in which case the timeline for such

commentary shall be covered by, due, and consistent with the timeline(s) docketed in Court No. 11-

00109 and any extension(s) thereof.

               So ordered.


                                                           /s/ R. Kenton Musgrave
                                                           R. Kenton Musgrave, Senior Judge

Dated: May 23, 2013
       New York, New York